Morton, J.
The only question in these cases relates to the refusal of the court to rule, as requested by the defendant, “ that the indorsements were without consideration, and that the verdict must be for the defendant.”
There was evidence from which the jury might ¿ave found that it was understood between the plaintiff and the defendant, when the former began to erect the building, that the latter was to advance the money to pay for it, and that the indorsement of-the notes by the defendant was for the purpose of carrying out this arrangement. In other words, the jury might have found, that the defendant was to pay for the building which the plaintiff was to erect, and which he did erect, for Gaylord, and that, the indorsements were for that purpose. It is clear that unden such circumstances there was a consideration for them.

Exceptions overruled-